Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 1 of 42

Reed W. Larsen (3427) Local Counsel
COOPER & LARSEN, CHARTERED
151 North 3™ Avenue, 2"! Floor

P.O. Box 4229

Pocatello, ID 83205-4229

Telephone: (208) 235-1145

Facsimile: (208) 235-1182
reed@cooper-larsen.com

 

Ben C, Martin (pro hac vice to be filed}
Texas Bar No. 13052400

Laura J. Baughman (pro hac vice to be filed)
Texas Bar No, 00791846

MARTIN BAUGHMAN, PLLC

3710 Rawlins, Suite 1230

Dallas, Texas 75219

Telephone: (214) 761-6614

Facsimile: (214) 744-7590
bmartin@martinbaughman.com
Ibaughman@martinbaughman.com

 

 

ATTORNEY FOR PLAINTIFF

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF IDAHO

MARY SCHNEIDER,

Plaintiff,
v

AMERICAN MEDICAL SYSTEMS

HOLDING, INC., ASTORA WOMEN’S

HEALTH, LLC, ENDO
PHARMACEUTICALS, INC., ENDO
PHARMACEUTICALS HOLDINGS,
INC., AND ENDO HEALTH
SOLUTIONS, INC.,

Defendants.

AMERICAN MEDICAL SYSTEMS, INC.,

 

Complaint for Damages and Jury Demand — Page 1

 

COMPLAINT FOR DAMAGES
AND JURY DEMAND
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 2 of 42

Plaintiff MARY SCHNEIDER files this Complaint and for her causes of action against
Defendants, AMERICAN MEDICAL SYSTEMS, INC, AMERICAN MEDICAL SYSTEMS
HOLDING, INC., ASTORA WOMEN’S HEALTH, LLC, ENDO PHARMACEUTICALS, INC.,
ENDO PHARMACEUTICALS HOLDINGS, INC., and ENDO HEALTH SOLUTIONS, INC.,
alleges as follows:

INTRODUCTION

1. On September 12, 2013, Plaintiff MARY SCHNEIDER was surgically implanted
with the Monare subfascial hammock system, a medical device designed, manufactured, and
marketed by the Defendant, American Medical System, Inc. Although the system was intended to
treat urinary incontinence, neither Plaintiff nor her healthcare providers were warned that the
product was defective and negligently designed and manufactured. On or about August 21, 2019,
Plaintiff was diagnosed with complications caused by the defective mesh and surgical revision was
recommended. As a result of being surgically implanted with the defective transvaginal mesh
device, Plaintiff has suffered, and continues to suffer, debilitating injuries, as described further
herein, Plaintiff brings this suit for damages related to those injuries.

PARTIES

2. Plaintiff MARY SCHNEIDER is a citizen and resident of Idaho.

3, Defendants AMERICAN MEDICAL SYSTEMS, INC. (“AMS”), subsequently
believed to be known as Astora Women’s Health, a wholly owned subsidiary of Defendant
American Medical Systems Holding Inc., Astora Women’s Health Holdings, Inc., and/or
Defendant Endo Pharmaceuticals, Inc., Defendant Endo Pharmaceuticals Holding Inc. and/or
Defendant Endo Health Solutions Inc., was a Delaware corporation and may be served pursuant

to 10 Del. C. § 3111 by serving registered agent, Corporation Trust Company, at 1209 N. Orange

Complaint for Damages and Jury Demand — Page 2
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 3 of 42

Street, Wilmington, Delaware 19801.

A, Defendant AMERICAN MEDICAL SYSTEMS HOLDINGS INC., (“AMS
HOLDINGS”) subsequently believed to be known as Astora Women’s Health Holdings or Astora
Women’s Health, is a Delaware corporation and may be served pursuant to 10 Del. C. § 3111 by
serving registered agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange
St., Wilmington, DE 19801. This defendant is or was the parent of wholly-owned subsidiary AMS.

5. Defendant ASTORA WOMEN’S HEALTH, LLC (“Astora’), survivor of merger
with or acquiring corporation of AMS, Inc. and/or AMS Holdings, Inc, is a Delaware corporation
and may be served pursuant to 10 Del. C. § 3111 by serving registered agent, The Corporation
Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801.

6. Defendant ENDO PHARMACEUTICALS, INC. (“ENDO”) is a Pennsylvania
corporation, with its principal place of business at 1400 Atwater Drive, Malvern, Pennsylvania
19355. ENDO may be served through registered agent, Corporation Trust Company, at 1209 N.
Orange Street, Wilmington, Delaware 19801,

7. Defendant ENDO PHARMACEUTICALS HOLDINGS, INC. (“ENDO
HOLDINGS”) (now known as Endo Health Solutions, Inc.) is a Delaware corporation with its
principal place of business at 1400 Atwater Drive, Malvern, Pennsylvania 19355. ENDO
HOLDINGS may be served through its registered agent, Corporation Trust Company, at 1209 N.
Orange Street, Wilmington, Delaware 19801. ENDO HOLDINGS was the parent of wholly
owned subsidiary, ENDO. On May 23, 2012, ENDO HOLDINGS changed its name to Endo
Health Solutions, Inc.

8. Defendant ENDO HEALTH SOLUTIONS, INC. (“ENDO HEALTH

SOLUTIONS”), formerly known as Endo Pharmaceutical Holdings, Inc., is a Delaware

Complaint for Damages and Jury Demand — Page 3
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 4 of 42

corporation with its principal place of business at 1400 Atwater Drive, Malvern, Pennsylvania
19355 and is a parent or survivor of mergers with of AMS and AMS HOLDINGS. ENDO
HEALTH SOLUTIONS may be served through registered agent, Corporation Trust Company, at
1209 N. Orange Street, Wilmington, Delaware 19801.

JURISDICTION AND VENUE

9. The Court has jurisdiction over this civil action pursuant to 28 U.S.C. § 1332(a)
inasmuch as the amount in controversy exceeds $75,000 and the Plaintiff is a citizen of a different
state than one or more of the Defendants.

10. At all times material hereto, Defendants were engaged in the business of
developing, manufacturing, licensing, promoting, marketing, distributing, testing, warranting
and/or selling in interstate commerce throughout the United States, including Idaho, either directly
or indirectly, medical devices intended to treat stress urinary incontinence and/or pelvic organ
prolapse, including the Monarc product that were implanted into Plaintiff in Idaho.

11. Venue in this district for pretrial proceedings in these civil actions is proper under
28 U.S.C, § 1391, inasmuch as a substantial part of the events or omissions giving rise to the claim
occurred in this district.

12. Defendants are subject to in personam jurisdiction in the U.S. District Court for the
District of Idaho because Defendants placed defective products in the stream of commerce and all
or some of those products were implanted into and caused personal injuries to Plaintiff, an Idaho
resident, in the State of Idaho. Each Defendant has sufficient minimum contacts in Idaho or
otherwise intentionally avails itself of the Idaho market through, without limitation, its

advertisement, promotion, marketing, sales and/or distribution and other business activities, so as

Complaint for Damages and Jury Demand — Page 4
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 5 of 42

to render the exercise of jurisdiction over it by the Idaho courts consistent with traditional notions
of fair play and substantial justice.
FACTUAL BACKGROUND
History and Relationship of Certain Defendants

13. American Medical Systems, Inc. (SAMS, Inc.”), a corporation formed pursuant to
the laws of the State of Delaware, obtained clearance from the FDA and designed, developed,
manufactured, marketed, distributed, and sold products to treat pelvic organ prolapsed and/or stress
urinary incontinence, including the Pelvic Mesh Product which is the subject of this lawsuit. AMS,
Inc. was a wholly owned subsidiary of American Medical Systems Holdings, Inc. (“AMS
Holdings, Inc’), also a Delaware corporation. These entities are sometimes referred to herein as
“AMS.” On information and belief, AMS, Inc. changed its name to, merged with, or was otherwise
subsumed by Astor Women’s Health.

14. ‘In May 2000, AMS Holdings, Inc. changed its name to Astora Women’s Health
Holdings, LLC and subsequently merged into Astora Women’s Health, LLC, also a Delaware
Corporation. Astora Women’s Health (formerly AMS’ Women’s Health Division, ultimately
began to design, market, sell AMS, Inc.’s Pelvic Mesh Products. Astora Women’s Health
Holdings and Astora Women’s Health were and are wholly owned subsidiaries of Endo
Pharmaceuticals Holdings, Inc. (now known as Endo Health Solutions, Inc.) and/or Endo
Pharmaceuticals, Inc. Endo Pharmaceuticals Holdings, Inc. (now known as Endo Health
Solutions, Inc.) is the parent company of Endo Pharmaceuticals, Inc. Both Endo entities are

Delaware corporations and wholly owned subsidiaries of Endo International, PLC,! a global

 

' Tn its Form 10-K for the fiscal year ending December 31, 2018, Endo International acknowledges
the relationship it has with the other defendants, stating: “Vaginal Mesh. Since 2008, we and
certain of our subsidiaries, including American Medical Systems Holdings, Inc. (subsequently

Complaint for Damages and Jury Demand — Page 5
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 6 of 42

pharmaceutical company with United States Headquarters in Malvern, Pennsylvania. The Endo
entities are sometimes collectively referred to herein as “Endo.”

15. On April 11, 2011, Endo issued a press release announcing its agreement to acquire
AMS. Therein, Dave Holveck, President and Chief Executive Officer of Endo International, said:

This acquisition is a great step in achieving Endo's core strategy. We are creating a
company uniquely positioned to respond to the changing healthcare environment
and the competitive, rapidly consolidating industry landscape. Through the
acquisition of AMS, we will gain scale in devices and services, and will be
positioned as a leading provider of healthcare solutions in the field of pelvic health,
with a full spectrum of product offerings ranging from pharmaceuticals to medical
devices.

16. Under the terms of the merger agreement, which was approved by the Boards of
Directors of both companies, Endo acquire 100 percent of the shares of AMS for $30.00 per share
or a total cash consideration of $2.9 billion in cash, which includes the assumption and repayment
of $312 million of AMS debt.

17. On June 17, 2011, Endo completed the acquisition of AMS for approximately $2.4
billion in aggregate consideration, including $2.3 billion in cash paid for equity, $71.6 million
related to existing AMS stock-based compensation awards and certain other amounts, at which
time AMS became a wholly-owned subsidiary of ENDO. AMS’s shares were purchased at a price
of $30.00 per share. The acquisition bas been accounted for as a business combination (in
accordance with ASC 805 Business Combinations) and, as such, the AMS assets acquired and
liabilities assumed have been recorded at their respective fair values. The determination of fair
value for the identifiable tangible and intangible assets acquired and liabilities assumed requires
extensive use of accounting estimates and judgments.

18. In reporting the completion of the acquisition of AMS, ENDO provided an
Unaudited Pro Forma Condensed Combined Financial Statement which makes clear that ENDO

purchased all of AMS8’s liabilities including all that may be related to products liability claims.

 

converted to Astora Women’s Health Holding LLC and merged into Astora Women’s Health LLC
and referred to herein as AMS) and/or Astora, have been named as defendants in multiple lawsuits
in various state and federal courts in the U.S....” (emphasis added).

Complaint for Damages and Jury Demand — Page 6
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 7 of 42

The following representation in pertinent part was made regarding the accounting of ENDO’s

acquisition of AMS’s product liability related liabilities:

Reflects (1) an adjustment to remove AMS’s $4.4 million product liability reserve.
In accordance with ASC 805, the fair value of the pre-acquisition contingency
related to product liability cannot be reasonably estimated or determined.

20. On June 20, 2011, ENDO issued another press release in which it announced
the completion of its acquisition of AMS. Therein, Endo announced that on April 11, 2011, it
entered into a definitive agreement to acquire AMS, a leading provider of world-class devices and
therapies for male and female pelvic health, for approximately $2.9 billion in cash.

21. OnAugust 9, 2011, the Associated Press reported that Endo advised that its medical
device and service revenue totaled $76.3 million, of which $26.8 million came from American
Medical Systems,

22. On the same day, ENDO issued another press release stating in pertinent part:

Our devices and services sales were $76.3 million for the second quarter and

demonstrate our increased diversification. Revenues from our device and services

sepment include $26.8 million from our recent acquisition of American Medical

Systems, (AMS), which furthers Endo's evolution from a product-driven company

to a healthcare solutions provider. We believe that AMS strengthens Endo's core

urology franchise, diversifies revenue and improves gross margin.

23. The subject synthetic mesh system as designed, manufactured, marketed,
distributed, sold and/or supplied by ENDO’s predecessor, AMS and/or Astora Women’s Health
was defective as marketed due to inadequate warnings, instructions, labeling and/or inadequate
testing in the presence of AMS and/or Astora Women’s Health’s knowledge of lack of pelvic
health safety.

24, In 2016, facing numerous lawsuits arising from its Pelvic Mesh Products, ENDO
announced that it was closing its Astor Women’s Health unit. Suketu Upadhyay, Executive Vice

President of Endo International, said that although the company received bids for Astora, “by

shutting down the business as opposed to selling it, we are able to reduce the potential for product

Complaint for Damages and Jury Demand — Page 7
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 8 of 42

liability related to future mesh implants, which would not have been achievable in the event of a
sale of the Astora business.”

25. At all times herein mentioned, the parent companies participated in, authorized,
ratified, approved, and/or directed the actions of their affiliated entities and/or the officers and/or
directors of ENDO and/or ENDO’s predecessor, AMS, AMS Holdings, and/or Astora Women’s
Health, participated in, authorized and/or directed the production and promotion of the
aforementioned products when they knew of the hazards and dangerous propensities of said
products, and thereby actively participated in the tortuous conduct that resulted in the injuries
suffered by Plaintiff. Additionally, the surviving or acquiring corporations or limited liability
companies are liable for the actions of the subsumed entities.

26. American Medical Systems, Inc, American Medical Systems Holding, Inc., Astora
Women’s Health, LLC, Endo Pharmaceuticals, Inc., Endo Pharmaceuticals Holdings, Inc., and
Endo Health Solutions, Inc., are collectively referred to hereinafter as “AMS Defendants.”

The Pelvic Mesh Products

27. AMS Defendants promote their medical devices as devices intended to treat stress
urinary incontinence (“SUT”) and/or pelvic organ prolapse (“POP”).

28. AMS Defendants designed, manufactured, packaged, labeled, marketed, sold, and
distributed the Monarc Hammock (“the AMS Product”) which was implanted in Plaintiff.

29, AMS Defendants’ Pelvic Mesh Products, including the AMS Product implanted in
Plaintiff, contain monofilament polypropylene mesh. Despite claims that polypropylene is inert,
the scientific evidence shows that this material as implanted in Plaintiff is biologically
incompatible with human tissue and promotes a negative immune response in a large subset of the

population implanted with pelvic mesh products, including the products at issue herein. This

Complaint for Damages and Jury Demand — Page 8
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 9 of 42

negative response promotes inflammation of the pelvic tissue and can contribute to the formation
of severe adverse reactions to the mesh. When this mesh is inserted in the female body according
to the manufacturers’ instructions, it creates a non-anatomic condition in the pelvis leading to
chronic pain and functional disabilities,

30. Surgical mesh products have been used to repair abdominal hernias since the 1950s.
In the 1970s, gynecologists began using surgical mesh products that were designed for hernia
repair for abdominal repair to surgically repair prolapsed organs. In the 1990s, gynecologists
began using this surgical mesh for the surgical treatment of POP and SUI. Manufacturers,
including AMS Defendants, began to modify the mesh used in hernia repair to be used as products
specifically intended to correct POP and/or SUL AMS Defendants sold pelvic mesh “kits” which
can include not only the surgical mesh, but also tissue fixation anchors and insertion tools. The
AMS Monarc is a Class I medical device.

31. AMS Defendants sought and obtained FDA clearance (not approval) to market the
Monarc under Section 510(k) of the Medical Device Amendment to the Food, Drug and Cosmetics
Act. Section 510(k) provides for marketing of a medical device if the device is deemed
“substantially equivalent” to other predicate devices marketed prior to May 28, 1976. No formal
review for safety or efficacy is required, and no formal review for safety or efficacy was ever
conducted by AMS Defendants with regard to the Monarc.

32. . Defendants’ Pelvic Mesh Products contain monofilament polypropylene mesh.
These Pelvic Mesh Products were designed and intended to be permanently implanted into the
human body. Despite claims that polypropylene is inert, the scientific evidence shows that this
material as implanted in the Plaintiff is biologically incompatible with human tissue and promotes

a negative immune response in a large subset of the population implanted with the Products, This

Complaint for Damages and Jury Demand — Page 9
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 10 of 42

negative response promotes inflammation of the pelvic tissue and can contribute to the formation

of severe adverse reactions to the mesh. This immune response also promotes degradation of the

pelvic tissue and can contribute to the formation of severe adverse reactions to the mesh.

33. Certain information was available in the medical literature regarding the dangers of

polypropylene mesh and manufacturers had a duty to be aware and should have been aware of this

literature, including:

a.

Shrinkage and bacteria lead to an evolving process and increased erosion.
(Klinge U. Eur J Surg 1998; 164:965, Jacquetin B. Int Urogyn J 2009;
20:893, Tunn R. Ultrasound Obstetrics Gynecol 2007; 29:449),
Polypropylene mesh has long been known to shrink. This is well supported
by the literature. (Klinge U. Eur J Surg 1998; 164:965, Jacquetin B. Int
Urogyn J 2009; 20:893, Tunn R. Ultrasound Obstetrics Gynecol 2007;
29:449), By 1998, polypropylene mesh was known to shrink 30-50%. This
was subsequently confirmed in 2007. (SJinge U. Eur J Surg 1998; 164:965,
Jacquetin B. Int Urogyn J 2009; 20:893, Tunn R. Ultrasound Obstetrics
Gynecol 2007; 29:449), Predominate infection/inflammation was noted in
2007 in explanted polypropylene samples. (Yahi Y. Int Urogyn J 2007;
18(Suppl 1):8149).

The weave of the mesh produces very small interstices which allow bacteria
to enter and to hide from the host defenses designed to eliminate them. The
bacteria can secrete an encasing slime (biofilm) which further serves to

protect them from destruction by white blood cells and macrophages.

Complaint for Damages and Jury Demand — Page 10
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 11 of 42

(Osterberg B. ActaChirScand1979; 145:431, Merritt K. J BiomatAppl
1991; 5:185, An Y. J Biomed Mater Res (App|Biomat) 1998; 43:338).

d. The large surface area promotes wicking of fluids and bacteria which
provides a safe haven for bacteria which attach themselves to the mesh
during the insertion process. (Mahmoud W. J Biomat Sci Polymer Ed
1996; 7:751, Klinge U. J Biomed Mater Res 2002; 63:765, Vollebregt A.
Int Urogyn J 2009; 20:1345).

e. The size of the mesh placed equates to a large surface area with many places
for bacteria to hide while being protected from host defenses. (Mahmoud
W. J Biomat Sci Polymer Ed 1996; 7:751, Klinge U. J Biomed Mater Res
2002; 63:765, Vollebregt A. Int Urogyn J 2009; 20:1345).

f, Polypropylene is impure: There is no such thing as pure polypropylene.
Polypropylene contains about 15 additional compounds which are leached
from the polypropylene and are toxic to tissue which enhances the
inflammatory reaction and the intensity of fibrosis. (Sternschuss G. J Urol
2012; May 12 epub, Frostling H. Scand J Work Environ Health 1984;
10:163).

g. Prolene™ (polypropylene) was shown to be not inert in 1986 and again in
2003 with flaking and fissuring demonstrated by scanning electron
microscopy which leads to degradation and release of toxie compounds.
This enhances the inflammatory and fibrotic reactions. (Coda A. Hernia

2003; 7:29, Jongebloed WL. Doc Ophthalmol 1986; 64:143-52),

Complaint for Damages and Jury Demand — Page 11
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 12 of 42

h. With the loss of polypropylene due to degradation, the surface area is
greatly increased thus providing greater areas for bacterial adherence and
more elution of toxic compounds from the polypropylene and also the freed
toxic polypropylene itself, all of which increases the inflammatory reaction
and intensity of fibrosis. (Jongebloed W. Doc Ophth 1986; 64:143,
Sternschuss G. J Urol 2012; May 12 epub, Clave A. Int Urogyn J 2010;
21:261).

34. The polypropylene mesh used by AMS Defendants for their Pelvic Mesh Products
also contracts as a result of the development of scar tissue exacerbated by the foreign body
reaction. Polypropylene mesh is known to shrink by up to over 50% during healing. When the
transvaginal mesh shrinks during the normal healing process, the arms of the mesh pull on their
anchoring points in the pelvic sidewall muscles, tending to pull these anchoring points and the
attached muscle toward the midline. In women with these transvaginal mesh implants, including
Plaintiff herein, this pulling on the pelvic sidewall muscles causes pain at rest, during sexual
intercourse, during defecation, and during normal daily activities like coughing, jumping and
straining. This aggravated pulling will cause new or worsening pain to the women in whom the
product is implanted. In addition, it is well established that nerves can become entrapped as a
result of the chronic inflammatory response, traction, and fibrosis surrounding the mesh.

35. On July 13, 2011, the FDA issued a Safety Communication wherein the FDA stated
that “serious complications associated with surgical mesh for transvaginal repair of POP are not
rare.”

36. The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

previously unidentified risk of transvaginal POP repair with mesh that has been reported in the

Complaint for Damages and Jury Demand — Page 12
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 13 of 42

published scientific literature and in adverse event reports to the FDA.” Reports in the literature

associate mesh contraction with vaginal shortening, vaginal tightening and vaginal pain.

37, In September 2011, the FDA acknowledged the need for additional data and noted
in “Surgical Mesh For Treatment of Women with Pelvic Organ Prolapse and Stress Urinary
Incontinence” that the literature and information developing on SUI repair with mesh “indicates
that serious complications can occur...[and] a case can be made for additional premarket and/or
post market studies to better address the risk/benefit of all mesh products used for SUI.”

38. After the 2011 FDA notification that mesh complications from POP repairs were
"not rare," a 2013 article was published that stated: "as outlined in the FDA notifications, patients
should be forewarned that some transvaginal mesh complications are life altering and might not
always be surgically correctable. Furthermore, that study noted that "the women who received both
MUS and TM represented a complicated surgical group. Fifteen women (43%) required MUS
takedown concurrently with prolapse mesh excision. Two-thirds of these women had associated
chronic pelvic pain and vaginal pain, in addition to their urinary symptoms."

39, Defendants did not, and have not, adequately studied the extent of the risks
associated with their Pelvic Mesh Products,

40. In a December 2011 j oint Committee Opinion, the American College of
Obstetricians and Gynecologists (ACOG) and the American Urogynecologic Society (AUGS) also
identified physical and mechanical changes to the mesh inside the body as a serious complication
associated with vaginal mesh, stating: There are increasing reports of vaginal pain associated with
changes that can occur with mesh (contraction, retraction, or shrinkage) that result in taut sections
of mesh...Some of these women will require surgical intervention to correct the condition, and
some of the pain appears to be intractable.

41. The ACOG/AUGS Joint Committee Opinion also recommended, among other
things, that “[pJelvic organ prolapse vaginal mesh repair should be reserved for high-risk

individuals in whom the benefit of mesh placement may justify the risk.”

Complaint for Damages and Jury Demand — Page 13
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 14 of 42

42.  Plaintiff’s injuries, as will be more fully established in Discovery, are reported in
the FDA Safety Communication and in the ACOG/AUGS Joint Committee Opinion.

43. The FDA Safety Communication further indicated that the benefits of using
transvaginal mesh products instead of other feasible alternatives did not outweigh the associated
risks. Specifically, the FDA Safety Communication stated: “it is not clear that transvaginal POP
repair with mesh is more effective than traditional non-mesh repair in all patients with POP and it
may expose patients to greater risk.”

44, Contemporaneously with the Safety Communication, the FDA released a
publication titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of
Transvaginal Placement for Pelvic Organ Prolapse” (the White Paper). In the White Paper, the
FDA noted that the published, peer-reviewed literature demonstrates that “[p]atients who undergo
POP repair with mesh are subject to mesh-related complications that are not experienced by
patients who undergo traditional surgery without mesh.” |

45, The FDA summarized its findings from its review of the adverse event reports and
applicable literature stating that it “has NOT seen conclusive evidence that using transvaginal
placed mesh in POP repair improves clinical outcomes any more than traditional POP repair that
does not use mesh, and it may expose patients to greater risk.

46. The FDA White Paper further stated that, “these products are associated with
serious adverse events. ..compounding the concerns regarding adverse events are performance data
that fail to demonstrate improved clinical benefit over traditional non-mesh repair.”

47. —_Inits White Paper, the FDA advises doctors to, inter alia, “[rjecognize that in most
cases, POP can be treated successfully without mesh thus avoiding the risk of mesh-related
complications.” The FDA concludes its White Paper by stating that it “has identified serious safety
and effectiveness concerns over the use of surgical mesh for the transvaginal repair of pelvic organ
prolapse.”

48. Asis known to the AMS Defendants, the risks associated with POP repair are the

same as SUI repair. However, the data regarding the magnitude and frequency of these known

Complaint for Damages and Jury Demand — Page 14
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 15 of 42

risks are not as developed as the data on POP repair. The FDA recognized this, as demonstrated
by its Section 522 Orders issued in January of 2012 to manufacturers of pelvic mesh products used
to treat SUL.

49. In September 2011, the FDA acknowledged the need for additional data and noted
in “Surgical Mesh For Treatment of Women with Pelvic Organ Prolapse and Stress Urinary
Incontinence” that the literature and information developing on SUI repair with mesh “indicates
that serious complications can occur.,..[and] a case can be made for additional premarket and/or
post market studies to better address the risk/benefit of all mesh products used for SUI.”

50. AMS Defendants did not, and have not, adequately studied the extent of the risks
associated with the AMS Products, including the product implanted in Plaintiff. In January 2012,
the FDA recognized the risk to women and mandated additional studies to further investigate these
risks,

51. On April 16, 2019, the FDA ordered all manufacturers of surgical mesh intended
for transvaginal repair of anterior compartment prolapse (cystocele) to stop selling and distributing
their products immediately. In fact, the FDA has determined that the manufacturers have not
demonstrated reasonable assurance of safety and effectiveness for these devices, which is the
premarket standard that now applies to them since the agency reclassified them into class II] (high
risk) in 2016.”

52. AMS Defendants knew or should have known about the AMS Pelvic Mesh
Products’ risks and complications identified in the FDA Safety Communication, ACOG/AUGS
Joint Committee Opinion, and the FDA Advisory that addressed the sales of transvaginal mesh
implants for pelvic organ prolapse.

53, AMS Defendants knew or should have known that the AMS Pelvic Mesh Products
unreasonably exposed patients to the risk of serious harm while conferring no benefit over

available feasible alternatives that do not involve the same risks.

 

2 www. fda, gov/medical-devices/implants-and-prosthetics/urogynecologic-surgical-mesh-implants
(last visited 6/18/2019).

Complaint for Damages and Jury Demand — Page 15
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 16 of 42

54. The scientific evidence shows that the material from which the AMS Pelvic Mesh
Products, including the Monarc which was implanted in Plaintiff, are made is biologically
incompatible with human tissue and promotes a negative immune response in a large subset of the
population implanted with the AMS Defendants’ products, including Plaintiff.

55. This negative response promotes inflammation of the pelvic tissue and contributes
to the formation of severe adverse reactions to the mesh, such as those experienced by Plaintiff.

56. The FDA defines both “degradation” and “fragmentation” as “device problems” to
which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined as
an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and “degraded”
as an “[i]ssue associated with a deleterious change in the chemical structure, physical properties,
or appearance in the materials that are used in device construction.” The AMS Pelvic Mesh
Products were unreasonably susceptible to degradation and fragmentation inside the body,

57. The AMS Pelvic Mesh Products were unreasonably susceptible to shrinkage and
contraction inside the body. Before the devices at issue left control of Defendants and/or prior to
the sales and/or implantation of the products at issue, Defendants knew or should have known of
this serious risk related to shrinkage and contraction of their permanent synthetic vaginal mesh
products and warned physicians and patients,

58. The AMS Pelvic Mesh Products were unreasonably susceptible to “creep” or the
gradual elongation and deformation when subject to prolonged tension inside the body. Before
the devices at issue left control of Defendants and/or prior to the sales and/or implantation of the
products at issue, Defendants knew or should have known that their products were unreasonably
susceptible to “creep” or the gradual elongation and deformation when subject to prolonged
tension inside the body.

59, To this day, the Monare has been marketed to the medical community and to
patients as safe, effective, and reliable medical devices, implanted by safe and effective minimally
invasive surgical techniques, and as safer and more effective as compared to available feasible

alternative treatments of stress urinary incontinence and pelvic organ prolapse, such as use of

Complaint for Damages and Jury Demand — Page 16
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 17 of 42

native tissue, and other competing products.

60. | A-woman who elects to have her SUI or POP surgically treated has several options.
SUI can be corrected through traditional abdominal surgery using sutures to attach the urethra to
a ligament in the pelvis (known as the “Burch procedure’) or the use of autologous slings placed
under the urethra to provide support. POP can be corrected through abdominal surgery and using
autologous tissue, biologic, composite, or synthetic material.

61. AMS Defendants omitted and downplayed the risks, dangers, defects, and
disadvantages of the AMS Products, and advertised, promoted, marketed, sold, and distributed the
Monare as safe medical devices when AMS Defendants knew or should have known that the
Monarc was not safe for its intended purposes, and that the Monarc would cause, and did cause,
serious medical problems, and in some patients, including Plaintiff, catastrophic injuries. Further,
while some of the problems associated with the were made known to physicians, the full
magnitude, severity, and frequency of these problems were not disclosed and were hidden from
physicians, including Plaintiffs physicians.

62. Contrary to AMS Defendants’ representations and marketing to the medical
community and to the patients themselves, the Monarc has high rates of failure, injury, and
complications, fail to perform as intended, require frequent and often debilitating re-operations,
and have caused severe and irreversible injuries, conditions, and damage to a significant number
of women, including Plaintiff, making these products defective under the law.

63. ‘The specific nature of the Monarc’s defects includes, but is not limited to, the

following:

a. The use of polypropylene in the Monarc and the adverse tissue reactions,
host defense response, and immune reactions that resuit from such material, causing adverse
reactions and permanent injuries including but not limited to painful recurrent erosions and

associated intractable pain;

Complaint for Damages and Jury Demand — Page 17
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 18 of 42

b. The design of the Monarc to be inserted into and through an area of the body
that is blood vessel rich, nerve dense, and bacteria laden leading to excessive blood loss and
vascular damage, permanent nerve injury and associated chronic, intractable neuropathic pain,
contaminated permanently-implanted mesh causing chronic infections, subclinical infections and
biofilms, enhanced chronic inflammatory response, chronic wound healing with tissue destruction,
as well as numerous other adverse reactions and serious and permanent injuries;

c. The design of the Monarc to be inserted into and through an area of the body
with high levels of bacteria that can adhere to the mesh causing immune reactions and subsequent
tissue breakdown and adverse reactions and injuries;

d. Biomechanical issues with the design of the Monarc including, but not
limited to, the propensity of the Monarc to contract or shrink inside the body, that in turn cause
surrounding tissue to be inflamed, become fibrotic, and contract, resulting in serious and
permanent injury;

e, The use and design of arms of the Monarc, which, when placed in the
women, ate likely to pass through contaminated spaces and that can injure major nerve routes in
the pelvic region;

f. The procedure to place the Monarc requires blindly placing the arms of the
device through the obturator canal, into the groin, and can injure major nerves that contribute to
sexual function, contribute to mobility, contribute to bowel and bladder function and can cause
chronic pain;

g. The propensity of the Monare for “creep,” or to gradually elongate and

deform when subject to prolonged tension inside the body;

Complaint for Damages and Jury Demand — Page 18
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 19 of 42

h. The inelasticity of the Monarc, causing the products to be improperly mated
to the delicate and sensitive areas of the vagina and pelvis where they are implanted, and causing
pain upon normal daily activities that involve movement in the pelvic region (e.g. intercourse,
defecation, or walking);

h. The propensity of the Monarc for degradation or fragmentation over time,
which causes a chronic inflammatory and fibrotic reaction, and results in continuing injury over
time; and

i, The creation of a non-anatomic condition in the pelvis leading to chronic
pain and functional disabilities when the mesh is implanting according to the manufacturers’
instructions.

72. The Monarc is also defective due to AMS Defendants’ failure to adequately warn

or instruct Plaintiff and/or her health care providers of subjects including, but not limited to, the

following:

a. The propensities of the Monarc to contract, retract, and/or shrink inside the
body;

b. The propensities of the Monarc for degradation, fragmentation, and/or
creep;

c The inelasticity of the Monarc that prevents proper mating with the pelvic

floor and vaginal region;

d. The frequency and manner of mesh erosion or extrusion;

e, The risk of chronic inflammation resulting from the Monare;

f. The risk of chronic infections resulting from the Monarc;

g. The risk of permanent vaginal or pelvic scarring as a result of the Monarc;

Complaint for Damages and Jury Demand — Page 19
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 20 of 42

h. The risk of de novo urinary dysfunction;

i. The risk of de novo dyspareunia or painful sexual intercourse;

j. The risk of recurrent, intractable pelvic pain and other pain resulting from
the Monare;

k. The need for corrective or revision surgery to adjust or remove the Monarc;

1. The severity of complications that could arise as a result of implantation of
the Monare;

m. The hazards associated with the Monarc including injury to the obturator

nerve and pudendal nerve or other permanent nerve damage;

n. The defects of the Monarc described herein;

oO. Treatment of stress urinary incontinence with the Monarc is no more
effective than feasible available alternatives;

p- Treatment of stress urinary incontinence with the Monarc exposes patients
to greater risk than feasible available alternatives;

q. Treatment of stress urinary incontinence with the Monarc makes future
surgical repair more difficult than the feasible available alternatives;

r. Use of the Monarc puts the patient at greater risk of requiring additional
surgery than feasible available alternatives;

s. Removal of the Monare due to complications may involve multiple
surgeries and may significantly impair the patient’s quality of life; and

t. Complete removal of the Monarc may not be possible and may not result in

complete resolution of the complications, including pain.

Complaint for Damages and Jury Demand — Page 20
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 21 of 42

73. AMS Defendants under reported and continue to underreport information about the
propensity of the Monare to fail and to cause injuries, and complications, and have made
unfounded representations regarding the efficacy and safety of the Monarc through various means
and media.

- 75. AMS Defendants failed to design and establish a safe, effective procedure for
removal of the Monarc or to determine if a safe and effective procedure for removal of products
exists.

76. Feasible and suitable alternatives to the Monarc, including use of native or biologic
tissue, have existed at all times relevant and do not present the same frequency and/or severity of
risks as the Monarc.

77. | The Monarc was at all times utilized and implanted in a manner intended and
foreseeable to the AMS Defendants, as AMS Defendants generated the instructions for use, created
the procedures for implanting the devices, and trained the implanting physician(s).

78. AMS Defendants knowingly provided incomplete and insufficient training and
information to physicians, including Plaintiffs implanting physician(s), regarding the use of their
Pelvic Mesh Products and the aftercare of patients implanted with those products.

79. The injuries, conditions, and complications suffered by numerous women around
the world who have been implanted with the Monarc include, but are not limited to, erosion, mesh
contraction, infection, fistula, inflammation, scar tissue, organ perforation, dyspareunia (pain
during sexual intercourse), blood loss, neuropathic pain, and other acute and chronic nerve damage
and pain, pudendal nerve damage, obturator nerve damage, pelvic floor damage, and chronic pelvic

pain.

Complaint for Damages and Jury Demand — Page 21
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 22 of 42

80. Inmany cases, including Plaintiff's, women have been forced to undergo extensive
medical treatment including, but not limited to, operations to locate and remove mesh, operations
to attempt to repair pelvic organs, tissue, and nerve damage, the use of pain control and other
medications, injections into various areas of the pelvis, spine, and the vagina, and operations to
remove portions of the female genitalia.

81. The medical and scientific literature studying the effects of mesh products like the
Monare, like the product implanted in Plaintiff, has examined each of these injuries, conditions,
and complications, and has reported that they are causally related to mesh products.

82. . Removal of contracted, eroded and/or infected mesh can require multiple surgical
interventions for removal of mesh and results in scarring on fragile compromised pelvic tissue and
muscles,

83. At all relevant times herein, AMS Defendants continued to promote the Products
as safe and effective even when no clinical trials had been done supporting long- or short-term
efficacy or safety.

84. In doing so, AMS Defendants failed to disclose the known-risks and failed to warn
of known or scientifically knowable dangers and risks associated with the Monarc, including the
magnitude and frequency of these risks.

85. - Atall relevant times herein, AMS Defendants failed to provide sufficient warnings
and instructions that would have put Plaintiff and the general public on notice of the dangers and
adverse effects caused by implantation of the Monarc.

86. The Monarc, as designed, manufactured, distributed, sold and/or supplied by AMS
Defendants, was defective as marketed due to inadequate warnings, instructions, labeling and/or

inadequate testing in the presence of AMS Defendants’ knowledge of the risks.

Complaint for Damages and Jury Demand — Page 22
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 23 of 42

87. The Monarc is designed to be placed blindly close to the obturator nerve. This
intended placement causes or substantially contributes to obturator neuralgia.

88. The Monarc is designed to be placed blindly and pierces and passes through the
obturator internus muscle and obturator membrane which is close ot the pudendal nerve. This
intended placement causes or substantially contributes to pudendal neuralgia.

89. The Monarc was designed to be placed into the groin. This placement causes or
substantially contributes to hip adductor myalgia and/or obturator neuralgia.

90. ‘The Monare was designed to be placed on or about the pelvic floor piercing muscles
of the pelvic floor. This intended placement causes tension that causes or substantially contributes
to pelvic floor myalgia.

91. | The Monarc was designed to be placed on or about the pelvic floor adjacent to the
vagina, the urethra, the bladder, and the rectum. This intended placement causes or substantially
contributes to causing pelvic floor myalgia, painful bladder filling, chronic pelvic pain, impaired
. mobility, impaired sexual function, dyspareunia, impaired bladder function, recurrent infections,
recurrent incontinence, impaired bowel function, and impaired mobility related to chronic
inflammatory response, scar plate formation, adhesions, and erosions and migration of the product.

92. The Monarc is designed to require blindly placing the arms of the sling and does
not account for anatomic variations of the nerves which places the nerve and their branches in peril
for direct injury and injury over time.

93, The AMS Defendants did not study the anatomic variations now known for the

pudendal, ilioinguinal, and obturator nerves.

Complaint for Damages and Jury Demand — Page 23
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 24 of 42

Facts as to Plaintiff

94. On September 12, 2013 at St. Joseph’s Regional Medical Center in Lewiston,
Idaho, Plaintiff Mary Schneider was surgically implanted by Dr. Alex Watson with the Monarc
Hammock System, a medical device designed, manufactured, and marketed by AMS Defendants,
for treatment of stress urinary incontinence. Although the system was intended to treat urinary
incontinence, neither Plaintiff nor her healthcare providers were warned that the Monarc was
defective and negligently designed and manufactured, as discussed further herein.

95. . Plaintiffs treating physicians implanted the Monare properly and appropriately and
for its intended purpose.

96. The Monare implanted in Plaintiff was in the same or substantially similar
condition as it was when it left AMS Defendants’ possession, and in the condition directed by and .
expected by AMS Defendants.

97. On or about August 21, 2019, Plaintiff was diagnosed with complications caused
by the defective mesh and surgical revision was recommended. Plaintiff intends to pursue surgery
and other treatment, as recommended, |

98. Plaintiff could not have reasonably discovered the occasion, manner and/or means
by which Defendants’ breach of duty occurred until within two years of the filing of this complaint.
Further, Plaintiff did not and, exercising reasonable diligence, including consultation with medical
professionals, could not discover the existence of her legal cause of action or the injuries caused
by Defendants’ breach of duty and/or defective products until within two years of the filing of this
complaint.

99, Before August 2019, Plaintiff was diligent regarding her health care and saw

various medical professionals who suggested that she may be suffering from a variety of maladies

Complaint for Damages and Jury Demand — Page 24
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 25 of 42

for which she was examined and tested, including urinary tract infections, auto immune conditions,
ovarian cysts, and fibromyalgia. Until August 2019, none of her treating healthcare providers
suggested that the Pelvic Mesh Product might be causing her issues.

100. Defendants continue to deny that their products are defective or cause injuries such
as those suffered by Plaintiff and Defendants continue to manufacture, market, and sell all or some
of their Pelvic Mesh Products. Any applicable statute of limitations has been tolled by the knowing
and active concealment and denial of material facts known by Defendants when Defendants had a
duty to disclose.

101. Neither Plaintiff nor her healthcare providers were warned that the Monare was
dangerous, even when used exactly as intended by AMS Defendants. To the contrary, Defendants
promoted, marketed and sold the type of transvaginal mesh devices implanted in Plaintiff (and
thousands of women like Plaintiff) to healthcare providers as a safe alternative to other procedures
that did not incorporate the Defendants’ products.

102. Asa direct and proximate result of being surgically implanted with Defendants’
defective transvaginal mesh devices, Plaintiff has suffered, and continues to suffer, debilitating
injuries, including but not limited to mesh erosion necessitating surgical removal, chronic pelvic
pain, perineal pain, and neuropathic pain potentially related to pudendal/obturator neuralgia.
Plaintiff brings this suit for damages related to those injuries.

103. ‘The Monare was designed to be placed blindly, close to the nerves in the pelvis,
This placement may have caused MARY SCHNEIDER to suffer neuropathic pain and potentially
pudendal neuralgia and/or obturator neuralgia.

104. The Monarc was designed to be permanently implanted into a woman’s body yet

the product changes after implantation; it contracts over time which inter alia, can pull or compress

Complaint for Damages and Jury Demand — Page 25
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 26 of 42

nerves, muscles, and other soft tissues important for sexual function, mobility, bowel function, and
bladder function. These product changes likely have occurred while the product is implanted in
Plaintiff.

105. The Monarc was designed to be permanently implanted into a woman’s body yet
the product changes after implantation; it contracts over time which can pull, cause fibrosis of
muscles, adhesions between tissues, an inflammation which impair sexual function, impaired
mobility, impaired bowel and bladder function, and chronic pelvic pain. These changes likely
have oceurred while the products is implanted in Plaintiff.

106. As a direct and proximate result of Defendants’ defective product, MARY
SCHNEIDER has permanent impairment that more likely than not may include any of the
following diagnoses: dyspareunia, impaired gait secondary to muscle pain and direct injury to
muscles, pelvic floor tension myalgia, vaginal and vulva allodynia, anorectal pain, recurrent
incontinence, recurrent urinary tract infection, bowel and bladder dysfunction, chronic cystitis,
interstitial cystitis, vaginal erosion, hip adductor myalgia, potentially pudendal neuralgia,
potentially obturator neuralgia, potentially complex regional pain syndrome, and need for further
surgeries.

107. The risk of serious injuries was known or should have been known to AMS
Defendants, but in spite of these risks, AMS Defendants continued to market the Monarc for
transvaginal use to physicians and patients, including Plaintiff and Plaintiff’s healthcare providers,
without adequate warnings.

108. Had AMS Defendants properly disclosed the risks associated with the Monare for

transvaginal use, Plaintiff would not have agreed to treatment with these devices.

Complaint for Damages and Jury Demand — Page 26
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 27 of 42

109. The injuries suffered by Plaintiff were caused by the wrongful acts, omissions, and
fraudulent representations of AMS Defendants.

110. As a direct and proximate result of having the Monarc implanted in her body,
Plaintiff MARY SCHNEIDER has experienced significant mental and physical pain and suffering,
has sustained permanent injury which includes or more likely than not may include any of the
following: pudendal neuralgia, obturator neuralgia, pelvic floor tension myalgia, hip adductor
myalgia, complex regional pain syndrome, erosion, recurrent urinary tract infections, interstitial
cystitis, chronic dyspareunia, bowel and bladder dysfunction, and anorectal pain, and has
undergone medical treatment, surgical procedure(s) the defective and dangerous devices and will
likely undergo further medical treatment and procedures, has suffered financial or economic loss,
including, but not limited to, obligations for medical services and expenses, and/or lost income,
and other damages.

FIRST CAUSE OF ACTION
Strict Liability — Failure to Warn

111. Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs
of this Complaint as if fully set forth herein and further alleges as follows:

112. AMS Defendants manufactured, sold and/or distributed the Monarc to Plaintiff's
- healthcare providers to be used for the treatment of stress urinary incontinence and/or pelvic organ
prolapse.

113. AMS Defendants’ designs, manufacturing processes and the raw materials used for
the Pelvic Mesh Product resulted in product defects.

114. At all times mentioned herein, the Monare was and is dangerous and presented a

substantial danger to patients who were implanted with the Pelvic Mesh Product, and these risks

Complaint for Damages and Jury Demand — Page 27
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 28 of 42

and dangers were known or knowable at the time of distribution and implantation in the Plaintiff.
Ordinary consumers would not have recognized the potential risks and dangers the Monare posed
to pelvic reconstruction patients because its uses were specifically promoted to improve the health
of such patients. The Monarc was used in a way reasonably foreseeable to Defendants by Plaintiff
and Plaintiff's healthcare providers. Defendants knew or should have known of the defective
condition, characteristics and risks associated with said products, as previously set forth herein.
Defendants consciously disregarded the substantial risk of harm, as AMS Defendants failed to
provide warnings of such risks and dangers to Plaintiff as described herein, unlawfully concealing
the dangerous problems associated with implantation of the Pelvic Mesh Products, and continuing
to market, produce, sell and distribute the Pelvic Mesh Products.

115. Plaintiff would not have consented to use of AMS Defendants’ Monarc had
Defendants given adequate warnings to Plaintiff and Plaintiff's implanting physicians.

116.. As a direct and proximate result of the implantation of the Monarc, Plaintiff
suffered debilitating injuries which includes or more likely than not may include any of the
following: pudendal neuralgia, catastrophic pain syndrome, obturator neuralgia, complex regional
pain syndrome, pelvic floor tension myalgia, dyspareunia, recurrent urinary tract infection,
permanent disfigurement, hip adductor myalgia, anorectal pain, erosion, bowel and bladder
dysfunction, loss of mobility, and the need for additional surgery and therapeutic treatments.

117. In doing the acts herein described, the AMS Defendants acted with oppression,
fraud and malice, and Plaintiff intends to request punitive damages to deter AMS Defendants and
others from engaging in similar conduct in the future. Said wrongful conduct was done with
advance knowledge, authorization and/or ratification of an officer, director and/or managing agent

of the AMS Defendants.

Complaint for Damages and Jury Demand — Page 28
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 29 of 42

118. At all times herein mentioned, the Monarc was being used as intended by AMS
Defendants and in a manner foreseeable to AMS Defendants.

119. Asa result of the defective condition of the Monarc, and the lack of sufficient
warnings, Plaintiff has suffered the injuries and damages alleged herein.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants, as hereinafter
set forth.

SECOND CAUSE OF ACTION
Strict Liability -Manufacturing Defect

120. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further alleges as follows:

121. At all times herein mentioned, AMS Defendants’ Monare was prescribed and used
as intended by AMS Defendants and in a manner reasonably foreseeable to AMS Defendants,

122, - The Monare was defective at the time of manufacture, development, production,
testing, inspection, endorsement, prescription, sale and distribution, and at the time they left the
possession of the AMS Defendants, in that, and not by way of limitation, the products differed
from the AMS Defendants’ intended result and intended design and specifications, and from other
ostensibly identical units of the same product line.

123. Defendants’ _ manufacture, development, production, testing, inspection,
endorsement, prescription, sale and distribution of the Pelvic Mesh Products was a substantial
factor in causing Plaintiff's injuries as described herein.

124. Asa proximate and legal result of the defective condition of the Monarc, Plaintiff

was caused to suffer and will continue to suffer the herein described injuries and damages.

Complaint for Damages and Jury Demand — Page 29
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 30 of 42

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants, as hereinafter
set forth.

THIRD CAUSE OF ACTION
Strict Liability — Design Defect

125. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further alleges as follows:

126. The Monare was designed, engineered, developed, manufactured, fabricated,
assembled, equipped, tested or failed to test, inspected or failed to inspect, labeled, advertised,
promoted, marketed, supplied, licensed, distributed, wholesaled, and sold by AMS Defendants. -

127. The Monare was manufactured, licensed, supplied, and/or placed into the stream of
commerce by AMS Defendants were defective in that:

a, The foreseeable risks exceeded the benefits associated with the Monarc,
design or formulation;

b, They contained inadequate post-marketing warnings or instructions; and

C. They were more dangerous than would be expected or appreciated by an
ordinary consumer.

d. The Monare that were manufactured, supplied, and/or placed into the stream
of commerce by AMS Defendants were more dangerous than an ordinary customer would expect,
and more dangerous than other Products or procedures available to treat stress urinary
incontinence, pelvic organ prolapse and/or rectocele repair.

e. The design defects in AMS Defendants’ Monarc existed at the time when

the Monarc left Defendant’s control.

Complaint for Damages and Jury Demand ~ Page 30
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 31 of 42

f. AMS Defendants knew that the Monare was to be purchased and used
without inspection for defects.

g. The Monare was and are unsafe for their intended and foreseeable uses by
reason of defects in the design so that the Monare would not safely serve their purpose but would
instead expose the users of the Monarc to incur serious injuries.

h. Plaintiff used the Monare in a reasonably foreseeable manner.

i. AMS Defendants designed the Monarc defectively, causing the Monarc to
fail to perform as safely as an ordinary consumer would expect when used in an intended or
reasonably foreseeable manner,

130. As a-direct and proximate result of the aforementioned defects in the design of the -
Monarc, Plaintiff sustained the injuries and damages set forth herein.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants., as hereinafter
set forth.

FOURTH CAUSE OF ACTION
Negligence

131. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further allege as follows:

132. At all times herein mentioned, AMS Defendants were and is engaged in the
business of researching, manufacturing, licensing, fabricating, designing, labeling, distributing,

using, supplying, selling, marketing, warranting, packaging and advertising the Monarc.

Complaint for Damages and Jury Demand — Page 31
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 32 of 42

133. AMS Defendants owed to Plaintiff and the public a duty to act reasonably and to
exercise ordinary care in pursuit of the activities mentioned above, and AMS Defendants breached
said duty of care.

134, At all times relevant hereto, AMS Defendants owed to Plaintiff and the public a
duty to act reasonably and to exercise ordinary care with respect to the safe, legal, and proper
manufacture, license, design, formulation, distribution, production, processing, assembly, testing,
inspection, research, marketing, labeling, packaging, preparation for use, issuance of warnings
with respect to promotion, advertising, sale, and safety monitoring of the Monarc, and to
adequately test and warn of the risk and dangers of the Monarc, both before and after sale.

135, Additionally, AMS Defendants owed to Plaintiff and the public a duty to provide
accurate, reliable, and completely truthful information regarding the safety and any dangerous
propensities of the Monarc manufactured, used, distributed, and/or supplied by them and to
provide accurate, reliable, and completely truthful information regarding the failure of the Monare
to perform as intended or as an ordinary consumer would expect.

136. At all times relevant hereto, AMS Defendants breached the aforementioned duties
in that Defendants negligently and carelessly manufactured, fabricated, designed, licensed,
produced, compounded, assembled, inspected or failed to inspect, tested or failed to test,
inadequately warned or failed to warn of the health hazards, labeled, distributed, handled, used,
supplied, sold, marketed, warranted, packaged, promoted, and advertised the Monarc in that said
Monarc caused, directly and proximately, the injuries of Plaintiff through failure of the Monarc to
perform as intended or as an ordinary consumer would expect.

137. AMS Defendants’ negligent manufacturing process and the raw materials used for

AMS Defendants’ Monarc resulted in product defects,

Complaint for Damages and Jury Demand — Page 32
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 33 of 42

138. The acts of AMS Defendants constitute violations of the duty of ordinary care and
skill owed by AMS Defendants to Plaintiff.

139, Plaintiffused and was implanted with AMS Defendants’ Monarc referred herein in
a manner that was reasonably foreseeable.

140. As the direct and proximate result of AMS Defendants’ negligent breach of their
aforementioned duties with respect to the Monarc, Plaintiff suffered the injuries and damages
alleged herein.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants as hereinafter
set forth.

FIFTH CAUSE OF ACTION
Breach of Implied Warranty

141. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further alleges as follows:

142. AMS Defendants impliedly warranted to the Plaintiff, her prescribing physicians
and healthcare providers, the medical scientific, pharmaceutical and health communities, the FDA,
and the public, in general, that the Monarc was of merchantable quality and safe and fit for the
particular purpose for which the Monare was intended and sold.

143. AMS Defendants further impliedly warranted to the Plaintiff, her prescribing
physicians and healthcare providers, the medical scientific, pharmaceutical and health
communities, the FDA, and the public, in general, that the Monare was of merchantable quality

and safe and fit for ordinary use.

Complaint for Damages and Jury Demand — Page 33
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 34 of 42

144, Plaintiff and her physicians and healthcare providers were, and remain, unskilled
in the research, design, and manufacture of the Monare and reasonably relied on the skill, judgment
and implied warranty of AMS Defendants in using the aforementioned Monarc.

145. AMS Defendants breached its warranties in that the Monarc was neither safe for
their intended use nor of merchantable quality, as warranted by AMS Defendants, in that the
Monarce had dangerous propensities and unknown or knowabie side effects when put to their
intended use and would cause severe injuries to the user, which propensities and side effects were
known or knowable but were not warned of by AMS Defendants.

146. After Plaintiff was made aware her injuries were a result of the aforesaid Monarc,
AMS Defendants had ample and sufficient notice of breach of said warranty.

147. As a result of the aforementioned breach of implied warranties by AMS
Defendants, Plaintiff suffered injuries and damages as alleged herein.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants as hereinafter
set forth.

SIXTH CAUSE OF ACTION
Breach of Express Warranty

148. Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs
of this Complaint as if fully set forth herein and, additionally or in the alternative if same be
necessary, further alleges as follows:

149. AMS Defendants expressly warranted to Plaintiff and/or their authorized agents or
sales representatives, in publications, and other communications intended for medical patients, and
the general public, that the defective Monare was safe, effective, fit and proper for their intended

use.

Complaint for Damages and Jury Demand — Page 34
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 35 of 42

150. Plaintiff and Plaintiffs physicians reasonably relied upon the skill and judgment of
AMS Defendants, and upon said express warranty, in using the aforesaid Monarc. The warranty
and representations were untrue in that the product caused severe injury to Plaintiff and were
unsafe and, therefore, unsuited for the use in which they were intended and caused Plaintiff to
sustain damages and injuries herein alleged.

151. Through sale of the Pelvic Mesh Products, Defendants are merchants pursuant to
Section 2-314 of the Uniform Commercial Code.

152. As soon as the true nature of the Monarc, and the fact that the warranty and
representations were false, were ascertained, said AMS Defendants had ample and sufficient notice
of the breach of said warranty.

153. Asaresult of the aforementioned breach of express warranties by AMS Defendants,
Plaintiff suffered injuries and damages as alleged herein.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants as hereinafter
set forth.

SEVENTH CAUSE OF ACTION
Fraud -

154. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further alleges as follows:

155. AMS Defendants falsely and fraudulently represented to Plaintiff, her physicians,
and to members of the genera! public that the aforesaid Monarc was safe, effective, reliable,
consistent, and better than the other similar pelvic repair procedures when used in the manner

intended by the manufacturer. The representations by said AMS Defendants were, in fact, false.

Complaint for Damages and Jury Demand — Page 35
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 36 of 42

The true facts include, but are not limited to, that the aforesaid Products were not safe to be used
for treatment of urinary incontinence, and pelvic organ prolapse, and were, in fact, dangerous to
the health and body of Plaintiff.

156. When the AMS Defendants made these representations, it knew that they were
false. AMS Defendants made said representations with the intent to defraud and deceive Plaintiff,
and with the intent to induce Plaintiff to act in the manner herein alleged, that is, to use the
aforementioned products for treatment of urinary incontinence and pelvic organ prolapse.

157. At the time AMS Defendants made the aforesaid representations, Plaintiff took the
actions herein alleged; Plaintiff and her physicians were ignorant of the falsity of these
representations and reasonably believed them to be true. In reliance upon said representations,
Plaintiff was induced to, and did, use the aforesaid Monarc as herein described, If Plaintiff had
known the facts regarding the safety of the Monarc, she would not have taken such action. The
reliance of Plaintiff and her physicians upon AMS Defendants’ representations were justified
because said representations were made by individuals and entities that appeared to be in a position
to know the true facts.

158. Asaresult of AMS Defendants’ fraud and deceit, Plaintiff was caused to sustain
the herein described injuries and damages.

159. In doing the acts herein alleged, the AMS Defendants acted with oppression, fraud,
and malice, and Plaintiff intends to ask for punitive damages to deter AMS Defendants and others
from engaging in similar conduct in the future. Said wrongful conduct was done with advance
knowledge, authorization and/or ratification of an officer, director and/or managing agent of AMS

Defendants.

Complaint for Damages and Jury Demand — Page 36
Case 2:19-cv-00431-DCN Document1 Filed 11/08/19 Page 37 of 42

160. AMS Defendants’ fraudulent concealment tolled the statute of limitations because
only AMS Defendants knew the true dangers associated with the use of the Monarc as described
herein. AMS Defendants did not disclose this information to the Plaintiff, her healthcare providers,
the health care community and the general public, Without full knowledge of the dangers of the
Monare Plaintiff could not, through reasonable diligence, discover that she had a valid claim.

161. As a direct and proximate result of AMS Defendants’ fraud, Plaintiff has
experienced significant mental and physical pain and suffering, has sustained permanent injury,
has undergone medical treatment and will likely undergo further medical treatment and
procedures, has suffered financial or economic loss, including, but not limited to, obligations for
medical services and expenses, and/or lost income, and other damages.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants as hereinafter
set forth.

EIGHTH CAUSE OF ACTION
Negligent Misrepresentation

162. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further allege as follows:

163. AMS Defendants from the time that the Monarc was first tested, studied,
researched, first manufactured, marketed and distributed, and up to the present, made false
representations, as previously set forth herein, to the Plaintiff, her prescribing physicians and
healthcare providers, the medical, scientific, pharmaceutical and healthcare communities, and the
public in general, including, but not limited to, the misrepresentation that the Monarc was safe, fit,

and effective for the treatment of pelvic organ prolapse and stress urinary incontinence.

Complaint for Damages and Jury Demand — Page 37
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 38 of 42

164. Defendants owed a duty to the Plaintiff, her prescribing physicians and healthcare
providers, the medical, scientific, pharmaceutical and healthcare communities, and the public in
general, to accurately and truthfully represent the risks of the Pelvic Mesh Products. Defendants
breached that duty by misrepresenting and/or failing to adequately warn Plaintiff, her prescribing
physicians and healthcare providers, the medical, scientific, pharmaceutical and healthcare
communities, and the public in general about the risks of the Pelvic Mesh Products, which
Defendants knew or in the exercise of reasonable diligence should have known.

165. The foregoing representations by AMS Defendants were in fact false in that the
Monarc are not, and at all relevant times alleged herein, were not safe, fit, and effective for the
treatment of pelvic organ prolapse, stress urinary incontinence and/or cystocele, the use of the
Monare is hazardous to health, and the Monarc have a significant propensity to cause serious
injuries to users including, but not limited to, the injuries suffered as described herein by Plaintiff.
The foregoing misrepresentations by AMS Defendants were made with the intention of inducing
reliance and inducing the purchase and implantation of Monarc.

166. In reliance on the misrepresentations of AMS Defendants, Plaintiff and her
prescribing physicians and healthcare providers were induced to purchase and use the Monarc. If
they had known of the true facts and the facts misrepresented by AMS Defendants, they would not
have used the Monarc, and their reliance upon AMS Defendants’ misrepresentations was justified
because such misrepresentations were made and conducted by individuals and entities that were
in a position to know the true facts,

167. Asadirect and proximate result of the negligent misrepresentation of the facts set

forth above, Plaintiff sustained injuries and damages as set forth herein.

Complaint for Damages and Jury Demand — Page 38
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 39 of 42

WHEREFORE, Plaintiff prays for judgment against AMS Defendants as hereinafter set
forth.

NINTH CAUSE OF ACTION
Intentional Misrepresentation

168. Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and
incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth
herein and further alleges as follows:

169. - At all times mentioned herein, AMS Defendants had the duty and obligation to
disclose to Plaintiff and to her physicians, the true facts concerning the Monarc, that is, that said
Monare was dangerous and defective, lacking efficacy for their purported use and lacking safety
in normal use,.and how likely they were to cause serious consequences to users including
permanent and debilitating injuries. AMS Defendants made the affirmative representations as set
forth above to Plaintiff and her physicians and the general public prior to the date the Monarc was
implanted in Plaintiff, while concealing material! facts.

170. At all times relevant hereto, AMS Defendants conducted a sales and marketing
Campaign to promote the sale of the Monarc and willfully deceived the Plaintiff, her prescribing
physicians and healthcare providers, the medical, scientific, pharmaceutical and healthcare
communities, and the public in general as to the health risks and consequences of the use of the
Monarc. In connection therewith, Defendants failed to exercise reasonable care and/or
competence in communicating accurate and full information regarding the risks of their products.

171. AMS Defendants made the foregoing misrepresentations without any reasonable
ground for believing them to be true. These misrepresentations were made directly by AMS

Defendants, by sales representatives, detail persons and other authorized agents of said Defendant,

Complaint for Damages and Jury Demand — Page 39
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 40 of 42

and in publications and other written materials directed to the Plaintiff, her prescribing physicians
and healthcare providers, the medical, scientific, pharmaceutical and healthcare communities, and
the public in general with the intention of inducing reliance and the purchase and implantation of
the Monarc.

172. At all times herein mentioned, AMS Defendants willfully and maliciously
concealed facts as set forth above from Plaintiff and her physicians, with the intent to defraud as
herein alleged.

173. At all times herein mentioned, neither Plaintiff nor her physicians were aware of
the facts set forth above, and had they been aware of said facts, they would not have reasonably
relied upon said representations of safety and efficacy and utilized the Monarc for correction of
urinary incontinence, pelvic organ prolapse, vaginal vault prolapse and rectocele. Defendant’s
misrepresentations were a substantial fact in Plaintiff agreeing to utilize the Monarce for correction
of her medical conditions.

174. As aresult of the concealment of the facts set for the above, Plaintiff sustained
injuries and damages as set forth herein,

175. The herein-described conduct of said AMS Defendants was willful, malicious,
fraudulent, outrageous and in conscious disregard and indifference to the safety and health of
patients with pelvic medical conditions, such as stress urinary incontinence or pelvic organ
prolapse. Plaintiff, for the sake of example and by way of punishing said AMS Defendants, intends
to ask for punitive damages according to proof.

WHEREFORE, said Plaintiff prays for judgment against AMS Defendants as hereinafter

set forth.

Complaint for Damages and Jury Demand — Page 40
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 41 of 42

PUNITIVE DAMAGES

176. Plaintiff will seek leave to file a claim for punitive damages under Idaho Code

section 6-1604.,

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands trial by jury, and pray for judgment against AMS

Defendants as follows:

1. A judgment against the Defendants holding them liable, jointly and severally, for

compensatory damages in a reasonable amount determined to be fair and just by

the jury in this cause sufficient to adequately compensate Plaintiff for her harms

and losses, including but not limited to damages:

a

For past and future general damages, the exact amount of which has
yet to be ascertained, in an amount which will conform to proof at
time of trial;

For past and future economic and special damages, according to
proof at the time of trial;

For past and future medical and incidental expenses, according to
proof at the time of trial;

For past and future loss of earnings and impaired earning capacity,
according to proof at the time of trial;

For past and future physical pain, mental and emotional distress,
according to proof at the time of trial; and

For loss of consortium;

Complaint for Damages and Jury Demand — Page 41
Case 2:19-cv-00431-DCN Document 1 Filed 11/08/19 Page 42 of 42

2s For costs, attorneys’ fees, interest, or any other relief, monetary or equitable, to
which they are entitled; and
3, For such other and further relief as the Court may deem just and proper.
Respectfully submitted.
DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues.

DATED this _ 4th day of November, 2019,

COOPER & LARSEN, CHARTERED

By_/s/ Reed W. Larsen
REED W. LARSEN

MARTIN BAUGHMAN, PLLC

BEN C, MARTIN (pro hac vice to be filed)

Texas Bar No. 13052400

LAURA J. BAUGHMAN (pro hae vice to be filed)
Texas Bar No. 00791846

3710 Rawlins, Suite 1230

Dallas, Texas 75219

(214) 761-6614

744-7590 (facsimile)
bmartin@martinbaughman.com

Ibaughman@martinbaughman.com

 

ATTORNEYS FOR PLAINTIFF

Complaint for Damages and Jury Demand — Page 42
